— Appeal by defendant from a judgment of the Supreme Court, Queens County (Buschmann, J.), rendered February 5, 1982, convicting him of attempted robbery in the first degree, after a nonjury trial, and imposing sentence.
Judgment affirmed.
Although the prosecutor indulged in some instances of improper conduct, under the circumstances we conclude defendant was not deprived of a fair trial, especially in view of the fact that this was a nonjury case (People v D’Abate, 37 NY2d 922; People v Brown, 24 NY2d 168; People v Lombardi, 76 AD2d 891; cf. People v Zappacosta, 77 AD2d 928). Nor was defendant deprived of the effective assistance of counsel. Accordingly, the judgment is affirmed. O’Connor, J. P., Weinstein, Lawrence and Fiber, JJ., concur.